Exhibit 10.1


EXECUTION VERSION




    
AMENDMENT NO. 6
and
INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT
dated as of March 14, 2019
relating to the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 4, 2014,
among
TRANSDIGM INC.,
TRANSDIGM GROUP INCORPORATED,
THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,
THE LENDERS PARTY THERETO
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
___________
MORGAN STANLEY SENIOR FUNDING, INC.,
CREDIT SUISSE LOAN FUNDING LLC,
CITIGROUP GLOBAL MARKETS INC.,
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
RBC CAPITAL MARKETS,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
KKR CAPITAL MARKETS LLC,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners
    





















--------------------------------------------------------------------------------








AMENDMENT NO. 6 and INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT dated as
of March 14, 2019 (this “Agreement”), to the SECOND AMENDED AND RESTATED CREDIT
AGREEMENT dated as of June 4, 2014 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”; and
as amended hereby, the “Amended Credit Agreement”), among TRANSDIGM INC., a
Delaware corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware
corporation (“Holdings”), each subsidiary of the Borrower from time to time
party thereto, the lenders party thereto, and CREDIT SUISSE AG, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”).
A.    The Borrower intends to acquire (the “Acquisition”) all of the equity
interests of Esterline Technologies Corporation, a Delaware corporation (the
“Company”), pursuant to the Agreement and Plan of Merger dated as of October 9,
2018 (including the schedules and exhibits thereto and as amended, the “Merger
Agreement”), among Thunderbird Merger Sub Inc., a newly-formed wholly owned
subsidiary of the Borrower incorporated in the State of Delaware, Holdings and
the Company.
B.    In connection with the Acquisition, the Borrower has requested that (i)
the Persons set forth on Schedule I hereto (the “Additional Revolving Credit
Lenders”) provide Incremental Revolving Credit Commitments (x) in the form of
additional Dollar Revolving Credit Commitments in an aggregate amount of
$107,883,290.81 (the “Additional Dollar Revolving Credit Commitments”) and (y)
in the form of additional Multicurrency Revolving Credit Commitments in an
aggregate amount of $52,116,709.18 (the “Additional Multicurrency Revolving
Credit Commitments” and, together with the Additional Dollar Revolving Credit
Commitments, the “Additional Revolving Credit Commitments”) (ii) certain
provisions of the Credit Agreement be amended as set forth herein.
C.    The Additional Revolving Credit Lenders are willing to provide the
Additional Revolving Credit Commitments to the Borrower on the Amendment No. 6
Effective Date (as defined below), and the Revolving Credit Lenders party
hereto, constituting the Required Revolving Lenders, are willing to amend the
Credit Agreement as provided for herein, in each case, on the terms and subject
to the conditions set forth herein and in the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “2019 Transactions” means, collectively, (a) the
consummation of the Acquisition, (b) the execution, delivery and performance by
each Loan Party of this Agreement, (c) the establishment of the Additional
Revolving Credit Commitments pursuant hereto and (d) the payment of fees and
expenses incurred in connection with the foregoing (the “Transaction Costs”).


SECTION 2. Revolving Commitment Increase.


(a) Each Additional Revolving Credit Lender hereby agrees, severally and not
jointly, on the terms and subject to the conditions set forth herein and in the
Amended Credit Agreement, to provide an Additional Dollar Revolving Credit
Commitment and an Additional Multicurrency





--------------------------------------------------------------------------------




Revolving Credit Commitment to the Borrower on the Amendment No. 6 Effective
Date, in each case, in an amount equal to the amount set forth opposite such
Additional Revolving Credit Lender’s name on Schedule I hereto under the heading
“Additional Dollar Revolving Credit Commitment” and “Additional Multicurrency
Revolving Credit Commitment”, respectively.


(b) The Additional Revolving Credit Lenders shall constitute “Extended Dollar
Revolving Credit Lenders” and/or “Extended Multicurrency Revolving Credit
Lenders”, as applicable, “Incremental Revolving Credit Lenders”, “Revolving
Credit Lenders” and “Lenders”, the Additional Dollar Revolving Credit
Commitments shall constitute “Extended Dollar Revolving Credit Commitments”, and
the loans made thereunder shall constitute “Extended Dollar Revolving Loans”,
and the Additional Multicurrency Revolving Credit Commitments shall constitute
“Extended Multicurrency Revolving Credit Commitments”, and the loans thereunder
shall constitute “Extended Multicurrency Revolving Loans”, in each case for all
purposes of the Amended Credit Agreement and the other Loan Documents.


(c) (i) Upon the effectiveness of the Additional Dollar Revolving Credit
Commitments, each Dollar Revolving Credit Lender immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each Additional Revolving Credit Lender, and each such Additional
Revolving Credit Lender will automatically and without further act be deemed to
have assumed, a portion of such Dollar Revolving Credit Lender’s participations
under the Amended Credit Agreement in outstanding Dollar Letters of Credit such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations under
the Amended Credit Agreement in Dollar Letters of Credit held by each Dollar
Revolving Credit Lender (including each such Additional Revolving Credit Lender)
will equal such Lender’s Pro Rata Percentage and (ii) if, immediately prior to
the Amendment No. 6 Effective Date, there are any Dollar Revolving Loans
outstanding, such Dollar Revolving Loans shall, upon the effectiveness of the
Additional Dollar Revolving Credit Commitments, be prepaid from the proceeds of
additional Dollar Revolving Loans made under the Amended Credit Agreement
(reflecting the increase in the Total Dollar Revolving Credit Commitment), which
prepayment shall be accompanied by accrued interest on the Dollar Revolving
Loans being prepaid and any costs incurred by any Dollar Revolving Credit Lender
in accordance with Section 2.15 of the Amended Credit Agreement.


(d) (i) Upon the effectiveness of the Additional Multicurrency Revolving Credit
Commitments, each Multicurrency Revolving Credit Lender immediately prior to
such effectiveness will automatically and without further act be deemed to have
assigned to each Additional Revolving Credit Lender, and each such Additional
Revolving Credit Lender will automatically and without further act be deemed to
have assumed, a portion of such Multicurrency Revolving Credit Lender’s
participations under the Amended Credit Agreement in outstanding Multicurrency
Letters of Credit and, if applicable, Swingline Loans, such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations under the Amended Credit
Agreement in Multicurrency Letters of Credit and Swingline Loans held by each
Multicurrency Revolving Credit Lender (including each such Additional Revolving
Credit Lender) will, in each case, equal such Lender’s Pro Rata Percentage and
(ii) if, immediately prior to the Amendment No. 6 Effective Date, there are any
Multicurrency Revolving Loans outstanding, such Multicurrency Revolving Loans
shall, upon the effectiveness of the Additional Multicurrency Revolving Credit
Commitments, be prepaid from the proceeds of additional Multicurrency Revolving
Loans made under the Amended Credit Agreement (reflecting the increase in the
Total Multicurrency Revolving Credit Commitment), which prepayment shall be
accompanied by accrued interest on the





--------------------------------------------------------------------------------




Multicurrency Revolving Loans being prepaid and any costs incurred by any
Multicurrency Revolving Credit Lender in accordance with Section 2.15 of the
Amended Credit Agreement.


SECTION 3. Amendments to Credit Agreement. Effective as of the Amendment No. 6
Effective Date, the Credit Agreement is hereby amended as follows:


(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
“Amendment No. 6” means Amendment No. 6 and Incremental Revolving Credit
Assumption Agreement dated as of March 14, 2019, relating to this Agreement.
“Amendment No. 6 Effective Date” has the meaning assigned to such term in
Amendment No. 6.
“Financial Covenant Consolidated EBITDA” means, with respect to any Person, for
any period, the sum (without duplication) of such Person’s:
(1) Consolidated Net Income; and
(2) to the extent Consolidated Net Income has been reduced thereby:
(a) (i) all income Taxes and foreign withholding Taxes, (ii) all Taxes based on
capital and commercial activity (or similar Taxes) and (iii) any Taxes that
result from (x) the exercise by any holder of warrants, options or other rights
to acquire Qualified Capital Stock (other than Qualified Capital Stock that is
Preferred Stock) or (y) Dividend Equivalent Payments, in each case, of such
Person and its Restricted Subsidiaries paid or accrued in accordance with GAAP
for such period;
(b) consolidated interest expense;
(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;
(d) any extraordinary, unusual or nonrecurring gain, loss or charge (including
fees, expenses and charges (or any amortization thereof) associated with any
acquisition, merger or consolidation, in each case, whether or not completed),
any severance, relocation, consolidation, closing, integration, facilities
opening, business optimization, transition or restructuring costs, charges or
expenses (including any costs or expenses associated with any expatriate), any
signing, retention or completion bonuses, and any costs associated with or
incurred in connection with special termination benefits, curtailment
settlements or other similar actions with respect to pension and postretirement
employee benefit plans;
(e) any expenses or charges related to any Permitted Investment, offering of
Equity Interests, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted hereunder including a refinancing thereof (whether or
not successful) and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transactions, the Second Restatement Transactions and the 2016 Transactions (as
defined in Amendment No. 1);





--------------------------------------------------------------------------------




(f) any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period and the write off or write down of current assets;
(g) the amount of any expense related to, or loss attributable to, minority
interests or investments;
(h) the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;
(i) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Qualified Capital Stock that is Preferred Stock);
(j) any Dividend Equivalent Payments;
(k) a charge in any one period not to exceed $10,000,000 resulting from
repurchases of inventory from distributors during such period;
(l) any costs or expenses incurred in connection with the start-up or extension
of long-term arrangements with customers;
(m) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to or in connection with any incentive bonus plan or any similar
compensation plan or arrangement; and
(n) the amount of net cost savings projected by the Borrower in good faith to be
realized as the result of actions to be taken within 24 months of the initiation
of any operational change or within 24 months of the consummation of any
applicable acquisition or cessation of operations (in each case, calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; and
(3) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Financial Covenant Consolidated EBITDA in
accordance with this definition).
“Material Acquisition” means any acquisition or series of related acquisitions
by the Borrower or its Restricted Subsidiaries of assets comprising all or
substantially all of an operating unit of a business or all or substantially all
of the Capital Stock of a Person, including, for the avoidance of doubt, any
Permitted Acquisition, for aggregate consideration in excess of $300,000,000.
(b) The definition of “Consolidated Net Leverage Ratio” set forth in Section
1.01 of the Credit Agreement is hereby amended by inserting the parenthetical
“(or, solely for purposes of determining the Consolidated Net Leverage Ratio
under Section 6.14, the Financial Covenant





--------------------------------------------------------------------------------




Consolidated EBITDA)” immediately following the words “the Consolidated EBITDA”
in clause (b) thereof.


(c) The last sentence of the term “Extended Dollar Revolving Credit Commitment”
set forth in Section 1.01 of the Credit Agreement is deleted in its entirety and
replaced with the following:
“The aggregate amount of the Extended Dollar Revolving Credit Commitments on the
Amendment No. 6 Effective Date is $608,500,000.00.”
(d) The last sentence of the term “Extended Multicurrency Revolving Credit
Commitment” set forth in Section 1.01 of the Credit Agreement is deleted in its
entirety and replaced with the following:
“The aggregate amount of the Extended Multicurrency Revolving Credit Commitments
on the Amendment No. 6 Effective Date is $151,500,000.00.”
(e) Section 6.14 of the Credit Agreement is hereby amended by (i) inserting the
parenthetical “(or, solely with respect to the first two fiscal quarters ending
after the consummation of a Material Acquisition, 7.75 to 1.00)” immediately
before the words “if the Aggregate Revolving Credit Exposure” therein and (ii)
replacing “25%” therein with “35%”.


(f) The Commitment Schedule to the Credit Agreement is hereby amended to read in
its entirety in the form attached as Exhibit A hereto.


SECTION 4. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligations of the Additional Revolving Credit Lenders to
provide the Additional Revolving Credit Commitments shall be subject to the
satisfaction or waiver of the following conditions precedent (the date on which
such conditions precedent are so satisfied or waived, the “Amendment No. 6
Effective Date”):


(a) the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent, (iii) the Additional Revolving Credit Lenders and (iv) Lenders
constituting the Required Revolving Lenders (immediately after giving effect to
the effectiveness of the Additional Revolving Credit Commitments);


(b) at the time of and immediately after giving effect to the Additional
Revolving Credit Commitments, each of the conditions set forth in Section
4.01(b) and Section 4.01(c) of the Credit Agreement shall be satisfied; provided
that, for purposes of the condition set forth in Section 4.01(b), the words
“Second Restatement Date” set forth in Section 3.13(a) of the Credit Agreement
shall be deemed to be “Amendment No. 6 Effective Date” in each place they appear
therein, the words “Second Restatement Transactions” in Section 3.13(a) of the
Credit Agreement shall be deemed to be “2019 Transactions” and the parenthetical
in Section 3.13(a) of the Credit Agreement shall be disregarded;


(c) the Agent shall have received a certificate dated as of the Amendment No. 6
Effective Date and executed by a Financial Officer of the Borrower with respect
to the conditions set forth in paragraph (b) above and paragraphs (h), (i) and
(l) below;


(d) the Agent shall have received a solvency certificate in form and substance
reasonably satisfactory to the Agent to the effect that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the 2019
Transactions, are solvent;





--------------------------------------------------------------------------------




(e) the Agent shall have received legal opinions, board resolutions and other
closing certificates consistent with those delivered on the Amendment No. 5
Effective Date;


(f) the Agent shall have received, at least three Business Days prior to the
Amendment No. 6 Effective Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Agent or any Additional Revolving Credit Lender at
least ten days prior to the Amendment No. 6 Effective Date;


(g) the Agent shall have received reimbursement of all expenses separately
agreed in writing by the Borrower and the arrangers of the Additional Revolving
Credit Commitments or required by Section 9.03 of the Credit Agreement or by any
other Loan Document to be reimbursed by the Borrower on the Amendment No. 6
Effective Date in connection with this Agreement and the transactions
contemplated hereby to the extent invoiced at least one Business Day prior to
the Amendment No. 6 Effective Date;


(h) the Acquisition shall be consummated substantially simultaneously with the
Amendment No. 6 Effective Date in accordance in all material respects with the
Merger Agreement, without giving effect to any amendment, waiver or other
modification thereof, or consent thereunder, that would be materially adverse to
the Additional Revolving Credit Lenders or the arrangers of the Additional
Revolving Credit Commitments, unless approved in writing by the Agent, which
approval may not be unreasonably withheld or delayed;


(i) all amounts due or outstanding in respect of the Company’s existing senior
secured credit agreement shall have been (or substantially simultaneously with
the Amendment No. 6 Effective Date shall be) paid in full, all commitments in
respect thereof terminated and all guarantees thereof and security therefor
discharged and released. With respect to the 3.625% senior notes due 2023 issued
by TA MFG Limited, such notes shall have been (or within one Business Day of the
Amendment No. 6 Effective Date shall be) redeemed, repurchased or otherwise paid
in full or the indenture with respect thereto shall have been discharged;


(j) the Agent shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, shareholders’ equity and cash flows of
each of Holdings and the Company for the 2016, 2017 and 2018 fiscal years and
(b) U.S. GAAP unaudited consolidated balance sheets and related statements of
income and cash flows of each of Holdings and the Company for each fiscal
quarter after the latest fiscal year referred to in clause (a) above ended at
least 45 days before the Amendment No. 6 Effective Date;


(k) the Agent shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income and cash flows of Holdings,
on a consolidated basis, as of and for the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period for which
financial statements have been delivered pursuant to Section 4(j) above,
prepared after giving effect to the Acquisition as if the Acquisition had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements); and


(l) since the date of the Merger Agreement, no Company Material Adverse Effect
(as defined in the Merger Agreement as in effect on the date of execution
thereof) shall have occurred and be continuing.





--------------------------------------------------------------------------------




The Agent shall notify the Borrower and the Lenders of the Amendment No. 6
Effective Date, and such notice shall be conclusive and binding.
SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings and the Borrower represent and warrant to
each of the Lenders (including the Additional Revolving Credit Lenders) and the
Agent that (a) this Agreement has been duly authorized, executed and delivered
by Holdings, the Borrower and the Subsidiaries of the Borrower party hereto, and
this Agreement constitutes a legal, valid and binding obligation of Holdings,
the Borrower and the Subsidiaries of the Borrower party hereto, subject to
applicable bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general principles of equity; (b) after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the Amendment No. 6 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided that, (i) in each case, such materiality qualifier shall
not be applicable to any representation and warranty that already is qualified
or modified by materiality in the text thereof and (ii) for purposes of the
representation in Section 3.13(a) of the Credit Agreement, the words “Second
Restatement Date” in each place set forth therein shall be deemed to be
“Amendment No. 6 Effective Date”, the words “Second Restatement Transactions”
shall be deemed to be “2019 Transactions” and the parenthetical in Section
3.13(a) of the Credit Agreement shall be disregarded; and (c) as of the
Amendment No. 6 Effective Date, after giving effect to this Agreement, no
Default or Event of Default has occurred and is continuing or would reasonably
be expected to result from the establishment of the Additional Revolving Credit
Commitments.


SECTION 6. Certain Post-Effectiveness Collateral Obligations. The Borrower shall
deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule II hereto.


SECTION 7. Commitment Letter. For the avoidance of doubt, it is acknowledged and
agreed that all commitments in respect of the Term Facility under (and as
defined in) the amended and restated commitment letter dated October 31, 2018,
among Morgan Stanley Senior Funding, Inc., Credit Suisse AG, Credit Suisse Loan
Funding LLC, Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., Barclays
Bank PLC, Royal Bank of Canada, RBC Capital Markets, Crédit Agricole Corporate
and Investment Bank, KKR Capital Markets LLC, PNC Capital Markets LLC, PNC Bank,
National Association (collectively, the “Commitment Parties”) and Holdings, and
each of the fee letters entered into between Holdings and the applicable
Commitment Parties party thereto in connection therewith have been terminated in
full and are of no further effect (except, in the case of such fee letters, for
any provisions therein that are expressly stated to survive the termination
thereof).


SECTION 8. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Amendment No. 6 Effective





--------------------------------------------------------------------------------




Date, any reference to the Credit Agreement in any Loan Document, and the terms
“this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and words of similar
import in the Credit Agreement, shall, unless the context otherwise requires,
mean the Credit Agreement as modified hereby. This Agreement shall constitute a
“Loan Document” and an “Incremental Revolving Credit Assumption Agreement”, in
each case for all purposes of the Amended Credit Agreement and the other Loan
Documents.


SECTION 9. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Agreement and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Agreement, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; (b) its Guarantee of the Obligations, and the pledge of and/or
grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Collateral Documents as
originally executed, shall continue in full force and effect in respect of, and
to secure, the Obligations (including the Additional Revolving Credit
Commitments and the loans and other extensions of credit thereunder); and
(c) all the representations and warranties made by or relating to it contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Amendment No. 6 Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representation and warranty that already is
qualified or modified by materiality in the text thereof.


SECTION 10. Joint Lead Arrangers and Bookrunners. The joint lead arrangers and
bookrunners listed on the cover page hereof shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.


SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.


SECTION 12. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.


SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.


[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.
TransDigm Inc.
Acme Aerospace, Inc.
Adams Rite Aerospace, Inc.
AeroControlex Group, Inc.
Aerosonic LLC
Airborne Acquisition, Inc.
Airborne Global, Inc.
Airborne Holdings, Inc.
Airborne Systems NA Inc.
Airborne Systems North America Inc.
Airborne Systems North America of CA Inc.
AmSafe Global Holdings, Inc.
AmSafe, Inc.
Arkwin Industries, Inc.
Aviation Technologies, Inc.
Avionic Instruments LLC
Avionics Specialties, Inc.
AvtechTyee, Inc.
beta transformer technology corporation
beta transformer technology llc
Breeze-Eastern LLC
Bridport Holdings, Inc.
Bridport-Air Carrier, Inc.
Bruce Aerospace Inc.
CDA InterCorp LLC
CEF Industries, LLC
Champion Aerospace LLC
data device corporation
Dukes Aerospace, Inc.
Electromech Technologies LLC
Extant Components Group
Holdings, Inc.
Extant Components Group Intermediate, Inc.
HARCOSEMCO LLC
Hartwell Corporation
ilc holdings, inc.
MarathonNorco Aerospace, Inc.
McKechnie Aerospace DE, Inc.
McKechnie Aerospace Holdings, Inc.
McKechnie Aerospace US LLC
Pexco Aerospace, Inc.
johnson liverpool llC
NORTH HILLS SIGNAL PROCESSING CORP.
NORTH HILLS SIGNAL PROCESSING OVERSEAS CORP.
Kirkhill INc.











--------------------------------------------------------------------------------








PneuDraulics, Inc.
Schneller LLC
Semco Instruments, Inc.
Shield Restraint Systems, Inc.
Skandia, Inc.
Skurka Aerospace Inc.
Symetrics Industries, LLC
Symetrics Technology Group, LLC
tactair fluid controls, inc.
TEAC Aerospace Holdings, Inc.
TEAC Aerospace Technologies, Inc.
Telair International LLC
Telair US LLC
Texas Rotronics, Inc.
Transicoil LLC
Whippany Actuation Systems, LLC
Young & Franklin Inc.




By:                            
Name:     
Title:



























































--------------------------------------------------------------------------------








TransDigm Group Incorporated


By:                        
Name:     
Title:     


Airborne Systems North America of NJ Inc.


By:                        
Name:     
Title:     




Bridport Erie Aviation, Inc.


By:                        
Name:     
Title:     




TRANSDIGM UK HOLDINGS, PLC


By:                        
Name:     
Title:    























































--------------------------------------------------------------------------------










CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Additional Revolving Credit
Lender and as Agent
 
by
 
 
 
Name:
 
Title:
 
by
 
 
 
Name:
 
Title:
 












































































--------------------------------------------------------------------------------














[LENDER SIGNATURE PAGE PROVIDED SEPARATELY]



























































































--------------------------------------------------------------------------------










SCHEDULE I






Additional Revolving Credit Commitments
Additional Revolving Credit Lender
Additional Multicurrency Revolving Credit Commitment
Morgan Stanley Senior Funding, Inc.
$4,564,150.00
Credit Suisse AG, Cayman Islands Branch
$604,220.00
Barclays Bank PLC
$7,435,850.00
$2,564,150.00
Citibank, N.A.
$13,464,340.00
$1,535,660.00
Crédit Agricole Corporate and Investment Bank
$123,900.00
$4,876,100.00
Fifth Third Bank
$3,894,119.59
[Goldman Sachs Bank USA]
$15,000,000.00
HSBC Bank USA, National Association
$11,165,200.00
$3,834,800.00
JPMorgan Chase Bank, N.A.
$11,219,644.51
$6,032,609.59
KKR Corporate Lending LLC
$20,000,000.00
$5,000,000.00
PNC Bank, N.A.
$646,750.00
Royal Bank of Canada
$11,435,850.00
$3,564,150.00
TOTAL
$107,883,290.81
$52,116,709.18






--------------------------------------------------------------------------------










SCHEDULE II




Post Amendment No. 6 Effective Date Obligations
1. Within 90 days after the Amendment No. 6 Effective Date (or such later date
that the Agent in its reasonable discretion may permit), with respect to the
below described Mortgaged Properties, the Agent shall have received (i) an
amendment to the applicable Existing Mortgage in form and substance reasonably
satisfactory to the Agent, (ii) evidence that a counterpart of such amendment to
the Existing Mortgage has been recorded (or delivered to the appropriate Title
Insurance Company subject to arrangements reasonably satisfactory to the Agent
for recording promptly thereafter in the place necessary to create a valid and
enforceable first priority Lien in favor of the Agent for the benefit of itself
and the Secured Parties), (iii) a “date-down” and modification endorsement to
the existing Title Insurance Policy (or a new Title Insurance Policy if such
endorsements are not available in a jurisdiction where an Existing Mortgage has
been recorded), which shall amend the description therein of the insured
Existing Mortgage to include the amendment of the Existing Mortgage, and
otherwise be in form and substance reasonably satisfactory to the Agent, (iv) a
favorable opinion of counsel in the state in which such parcels of real property
are located with respect to the enforceability of said amendment of the Existing
Mortgage and such other opinions as Agent shall reasonably request, all in form
and substance and from counsel reasonably satisfactory to the Agent and (v) such
other information, documentation, and certifications (including evidence of
flood insurance as may be required by applicable law) as may be reasonably
required by the Agent, in each case with respect to the following Mortgaged
Properties:


a.
320 S. Church Street, Addison, IL 60101-3750

b.
1230 Old Norris Road, Liberty, SC 29657

c.
6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109

d.
8575 Helms Avenue, Rancho Cucamonga, CA 91730

e.
2405 S. 3rd Ave., Union Gap, WA 98903

f.
40 Orville Drive and 105 Wilbur Place, Bohemia, NY 11716

g.
300 East Cypress Street, Brea, CA 92821





For the avoidance of doubt, delivery of the foregoing information, documentation
and certifications shall satisfy any comparable obligations under any prior Loan
Document to the extent such information, documentation and certifications also
relate to the Obligations with respect to which such comparable obligations are
owed.


2. Within the time periods specified in the Credit Agreement (or such later date
that the Agent in its reasonable discretion may permit), take all actions and
execute and deliver all documents required pursuant to Section 5.11 of the
Credit Agreement with respect to the Company and its subsidiaries.





--------------------------------------------------------------------------------








Exhibit A




Revolving Credit Commitments
Lender
Non-Extended Dollar Revolving Credit Commitment
Non-Extended Multicurrency Revolving Credit Commitment
Extended Dollar Revolving Credit Commitment
Extended Multicurrency Revolving Credit Commitment
Credit Suisse AG, Cayman Islands Branch
0
0
$68,000,000.00
$17,000,000.00
Barclays Bank PLC
0
0
$56,000,000.00
$14,000,000.00
Morgan Stanley Bank, N.A.
0
0
$22,376,100.00
$7,623,900.00
Morgan Stanley Senior Funding Inc.
0
0
$41,623,900.00
$8,376,100.00
Royal Bank of Canada
0
0
$60,000,000.00
$15,000,000.00
Crédit Agricole Corporate and
Investment Bank
0
0
$52,500,000.00
$12,500,000.00
HSBC Bank USA, National Association
0
0
$56,000,000.00
$14,000,000.00
Goldman Sachs Bank USA
0
0
$60,000,000.00
$15,000,000.00
Citibank, N.A.
0
0
$60,000,000.00
$15,000,000.00
PNC Bank, N.A.
0
0
$28,000,000.00
$7,000,000.00
Fifth Third Bank
0
0
$24,000,000.00
$6,000,000.00
JPMorgan Chase Bank, N.A.
0
0
$60,000,000.00
$15,000,000.00
KKR Corporate Lending LLC
0
0
$20,000,000.00
$5,000,000.00
Total
$0.00
$0.00
$608,500,000.00
$151,500,000.00








